Citation Nr: 0000133	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97-14 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for multiple 
disabilities of the spine, including degenerative disc 
disease.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the L2 vertebra with traumatic arthritis, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran had active service from July 1943 to June 1945.  
By rating action dated in January 1997, the Department of 
Veterans Affairs (VA) Regional Office Cleveland, Ohio, denied 
entitlement to service connection for multiple disabilities 
of the entire spine, including degenerative disc disease, and 
confirmed and continued a 10 percent evaluation for residuals 
of a fracture of the L2 vertebra with traumatic arthritis.  
The veteran appealed from that decision.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
November 1998 when it was remanded for further action.  In 
June 1999, the regional office continued the denial of 
service connection for multiple disabilities of the entire 
spine, including degenerative disc disease.  The regional 
office increased the evaluation for the veteran's service-
connected low back condition from 10 percent to 20 percent 
effective May 30, 1996, which was the date of receipt of his 
claim for an increased rating for that disability.  The 
increased evaluation was based on the assignment of a 
10 percent rating based on traumatic arthritis of L2 with 
limitation of motion of the lumbar spine with 10 percent 
added for deformity of a vertebral body under Diagnostic 
Code 5285.  The case is again before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  During service, the veteran sustained injuries, including 
a fracture of L2 as a result of a train accident.  Service 
connection has been established for the fracture residuals.  

3.  The veteran currently has degenerative disc disease at 
multiple levels in the thoracic and lumbar spines.  He also 
has cervical spondylosis.  

4.  The evidence does not establish that there is any 
relationship between the veteran's service-connected L2 
fracture residuals and his other disabilities of the spine, 
including degenerative disc disease.  

5.   The veteran's service-connected low back disability has 
resulted in no more than moderate limitation of motion of the 
lumbar spine and a deformity of a vertebral body.  


CONCLUSIONS OF LAW

1.  Multiple additional disabilities of the spine, including 
degenerative disc disease, were not incurred in or aggravated 
during service and have not been aggravated by service 
connected disability.  They are also not proximately due to 
or the result of a service-connected disease or disability 
and they may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§  3.307, 3.309 (1999).  

2.  Entitlement to an evaluation of 30 percent for the 
veteran's service-connected low back disability is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Codes 5010, 5285, 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed. 



I.  The Claim for Service Connection for Multiple 
Disabilities
of the Spine, Including Degenerative Disc Disease

The veteran's service medical records disclose that in 
December 1944 he sustained various injuries as a result of a 
train accident.  A physical examination while hospitalized 
showed abrasions of both lower extremities, a painful right 
shoulder, a swollen and painful left hand and tenderness 
along the lower lumbar vertebrae. X-ray studies of the 
lumbosacral spine showed a slight compression fracture of the 
second lumbar vertebra.  X-ray studies of the thoracic spine 
were negative.

In an April 1946 rating action, service connection was 
established for traumatic arthritis resulting from a fracture 
of the second lumbar vertebra, rated 10 percent disabling.

By rating actions dated in March 1955 and February 1972, the 
10 percent evaluation for the fracture residuals of L2 was 
confirmed and continued.  The veteran appealed from the 
latter decision and in October 1972, the Board of Veterans' 
Appeals affirmed the denial of an evaluation in excess of 
10 percent for the lumbar spine disability.

In May 1996, the veteran reopened his claim for an increased 
rating for his service-connected lumbar spine disability.  He 
also claimed service connection for a deterioration of his 
spine due to the railroad accident during service.  

The regional office later received records from the VA 
Outpatient Clinic, Columbus, reflecting that the veteran was 
observed and treated on several occasions for various 
conditions, including increasing left leg pain, especially 
down the back of the leg.  The diagnosis was spinal stenosis.  

The veteran was afforded a VA examination in October 1996.  
Various findings were recorded on physical examination, 
including some limitation of motion of the lumbar spine.  
X-rays of the lumbosacral spine showed degenerative disc 
disease at multiple levels in the lower thoracic and lumbar 
spines and minimal wedging of the L1 vertebral body.  The 
diagnoses were lumbar spinal stenosis causing radicular pain, 
weakness and sensory symptoms, cervical spondylosis and 
chronic back pain due to spinal deformity and diffuse disc 
degeneration throughout the spine, as a residual of remote 
trauma.

Additional VA outpatient treatment records were received by 
the regional office reflecting that the veteran was observed 
and treated for various conditions from 1996 to 1998, 
including complaints of low back pain.  In September 1996 and 
February 1997, spinal stenosis was reported.  

The regional office also received an X-ray study of the 
veteran's thoracic spine made in October 1996 reflecting 
findings, including disc space narrowing.  An October 1996 
X-ray study of the cervical spine showed severe multilevel 
degenerative disc and vertebral joint disease. 

The veteran was afforded an examination for the VA in 
February 1999.  The veteran indicated that he had been 
involved in a train accident in 1944.  His current complaints 
primarily involved pain involving the back.  The examiner 
indicated that he had reviewed the veteran's claims file, 
consisting of 4 volumes and that the claims file was 
consistent with the history provided by the veteran.  Various 
findings were recorded on physical examination.  It was noted 
that X-rays of the lumbar spine showed a compression of L2 
with generalized degenerative disc and facet joint disease of 
the lumbar spine which was consistent with the aging process.  

The examiner commented that he did not see any evidence of 
spinal stenosis or any other impairment of the cervical, 
thoracic or lumbar spines other than the mild degenerative 
disc disease which was entirely compatible with the aging 
process.  The examiner indicated that based on the X-ray 
findings of only a 10 percent compression fracture at the L2 
level, it was most likely that that problem was self-limited.  
The veteran did not have any evidence of spinal stenosis.  
The X-rays showed about 10 percent compression and multiple 
level degenerative disc disease, but the examination did not 
show any neurogenic claudication.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Where a veteran served ninety (90) days or more during a 
period of war, and degenerative arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there was no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307. 3.309

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In December 1944 the veteran sustained various injuries as a 
result of a train accident, including a compression fracture 
of the second lumbar vertebra.  Service connection has been 
established for residuals of that fracture.  However, the 
veteran's service medical records do not reflect the presence 
of any disabilities involving the cervical or thoracic 
spines.  X-ray studies of the thoracic spine during service 
were negative.  

Disabilities involving the entire spine, including the 
cervical and thoracic spines, including degenerative disc 
disease and cervical spondylosis, were initially medically 
demonstrated many years following the veteran's separation 
from military service.  

When the veteran was examined by the VA in October 1996, 
diagnoses were made of lumbar spinal stenosis, cervical 
spondylosis, chronic back pain due to spinal deformity and 
diffuse disc degeneration throughout the spine as a residual 
of remote trauma.  However, when the veteran was afforded an 
examination for the VA in February 1999, the examiner 
indicated that there was degenerative disc disease of the 
cervical, thoracic and lumbar spines that was entirely 
compatible with the aging process.  In another February 1999 
statement, the examiner indicated that based on the X-ray 
findings of only 10 percent compression fracture at the L2 
level, it was most likely that that problem was self-limited.  
The examiner who conducted the February 1999 examination 
indicated that he had reviewed the claims file of the 
veteran.  He also stated that he was a Board Certified 
Orthopedic Surgeon.  However, there is no indication that the 
examiner who conducted the October 1996 examination reviewed 
the claims file.  Further, according to the American Medical 
Association Directory of Physicians in the United States, 
35th Ed. (1996), that examiner's medical specialties are 
internal medicine and physical medicine and rehabilitation.  
The Board accordingly believes that the February 1999 
examination and opinion have greater evidentiary weight than 
the October 1996 examination.  Thus, on the basis of the 
findings on the February 1999 examination, it does not appear 
that there is any causal relationship between the 
disabilities involving the veteran's cervical and thoracic 
spines and the 1944 train accident that occurred in service.  
Accordingly, service connection for multiple disabilities of 
the spine, including degenerative disc disease, would not be 
warranted either on the basis of direct service incurrence or 
as secondary to the service-connected low back disability or, 
in the case of degenerative arthritis, under the presumptive 
provisions of the law.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§  3.307, 3.309.  

The Board has carefully reviewed the entire record with 
regard to the veteran's claim for service connection for 
multiple disabilities of the entire spine; however, the Board 
does not find the evidence to be so evenly balanced that 
there is doubt as to any material matter regarding that 
issue.  38 U.S.C.A. § 5107.  

II.  The Claim for Entitlement to an Increased Evaluation for 
Residuals
 of a Fracture of the L2 Vertebra with Traumatic Arthritis, 
Currently 
Rated 20 Percent Disabling

As indicated previously, the veteran's service medical 
records reflect that in December 1944 he sustained various 
injuries as a result of a train accident, including a slight 
compression fracture of the second lumbar vertebra.

By rating action dated in April 1946, service connection was 
established for traumatic arthritis resulting from a fracture 
of the second lumbar vertebra, rated 10 percent disabling.  

When the veteran was examined by the VA in April 1952, there 
was slight limitation of motion of the lower lumbar area.  
Straight leg raising to about 90 degrees produced a complaint 
of pain in the low back on the left.  

When the veteran was examined by the VA in January 1954, 
there was no spasticity of the erector spinae muscles.  There 
was some limitation of motion of the lumbar spine.  

When the veteran was examined by the VA in January 1972, 
there were no local pressure tenderness and no muscle spasm.  
Forward bending was to 90 degrees. There was a full range of 
motion of the lumbar spine otherwise.

In May 1996, the veteran submitted a claim for an increased 
rating for the lumbar spine disability.  

The regional office later received VA outpatient treatment 
records reflecting that the veteran was observed and treated 
on several occasions for various conditions, including 
increasing left leg pain, especially down the back of the 
leg.  The diagnosis was spinal stenosis. 

The veteran was afforded a VA orthopedic examination in 
October 1996.  Range of motion of the lumbar spine was 
measured both while wearing a brace and while not wearing it.  
With the brace, he was able to flex to 15 degrees and extend 
to 6 degrees.  He could laterally bend to 8 degrees.  
Rotation was 20 degrees to the left and 10 degrees to the 
right.  Without the brace, he was able to extend to 
10 degrees and laterally flex to 12 degrees in either 
direction.  There was no change in forward flexion or 
rotation.  Lumbosacral spine X-rays showed degenerative disc 
disease at multiple levels in the thoracic and lumbar spines.  
There were decreased intervertebral disc heights and 
osteophytes.  There was moderately severe facet arthropathy 
at the L3 through S1 levels.  There was diffuse osteopenia.  
There was minimal wedging of the L1 vertebral body.  A CT 
scan of the lumbar spine showed degenerative disc disease and 
facet arthropathy.  There was also a posterior central disc 
protrusion at L4-L5 that contributed to significant spinal 
stenosis at that level.

The diagnoses were lumbar spinal stenosis causing radicular 
pain, weakness and sensory symptoms, cervical spondylosis and 
chronic back pain due to a spinal deformity and diffuse disc 
degeneration throughout the spine, as a residual of remote 
trauma.  

Additional VA outpatient treatment records were received 
reflecting that the veteran was observed and treated for 
various conditions from 1996 to 1998, including complaints of 
low back pain.  In September 1996 and February 1997, spinal 
stenosis was indicated.  A CT of the lumbar spine in August 
1998 showed mild facet arthropathy at L4-L5 and disc bulging 
at several lumbar vertebral levels.  It was indicated that 
there was no evidence for spinal stenosis.   

When the veteran was examined for the VA in February 1999, 
his current complaints primarily involved pain of the back.  
He could not lie on his back or his right side.  He used a 
cane for ambulation.  

On physical examination, there was a decreased range of 
motion of the lumbar spine.  He forward bent to 80 degrees.  
He had 10 degrees of extension and 10 degrees of right and 
left lateral flexion and rotation.  There was no muscle 
atrophy.  He complained of pain with palpation and light 
touch.  Musculature of the back was without atrophy.  
Neurologic evaluation showed no clonus.  The Babinski was 
down going.  Deep tendon reflexes were symmetrical and equal, 
bilaterally.  The patella, Achilles, medial hamstring and 
motor and sensory examinations were grossly normal.  He was 
able to heel and toe walk.  He was also able to actively do 
straight leg raising.  

X-rays of the lumbar spine showed a compression of L2 of 
10 percent.  He had generalized degenerative disc and facet 
joint disease of the lumbar spine that was consistent with 
the aging process.  The diagnosis was back conditions, 
including compression fracture of L2.  

The examiner commented that the compression fracture of L2 
was 10 percent and in all likelihood had healed.  He did not 
see any evidence of spinal stenosis or any other impairment 
of the spine other than mild degenerative disc disease that 
was entirely compatible with the aging process.  He indicated 
that the residual from the fracture of L2 was primarily a 
chronic pain syndrome.  He stated that he did not find any 
neurologic injury or other condition to exist in the spine.  

In the February 1999 statement, the examiner commented that 
based on the X-ray findings of only 10 percent compression 
fracture at the L2 level, it was most likely that that 
problem was self-limited.  He stated that the veteran did not 
have any evidence of spinal stenosis.  He stated that the 
X-ray showed about 10 percent compression and multiple level 
degenerative disc disease but the examination did not show 
any neurogenic claudication.  

VA outpatient treatment records were later received 
reflecting that the veteran had been seen in July 1999.  
Lumbar flexion was to 60 degrees and extension to 20 degrees.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 
Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 
40 percent evaluation requires severe limitation of motion.  
38 C.F.R. Part 4, Code 5292.  

Residuals of a fracture of a vertebra warrant a 60 percent 
evaluation if there is no spinal cord involvement, but 
abnormal mobility is present which requires a neck brace 
(jury mast).  In other such cases, the residuals should be 
rated on the basis of resulting definite limitation of motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of a vertebral body.  38 C.F.R. Part 4, Code 5285.  

In this case, the recent VA examinations have disclosed that 
the veteran has slight limitation of motion of the lumbar 
spine in flexion and no more moderate limitation of motion in 
the other planes due to the service connected disability of 
the lumbar spine.  There is also a deformity of the body of 
the L2 vertebra.  The regional office has assigned a 
10 percent evaluation for the veteran's low back disability 
under the provisions of Diagnostic Codes 5010-5292 based on 
slight limitation of motion of the lumbar spine and added 
10 percent for demonstrable deformity of a vertebral body 
under Diagnostic Code  5285 for a rating of 20 percent for 
the veteran's low back disability.  However, in the Board's 
judgment, the limitation of motion of the veteran's lumbar 
spine which can be attributed to the service connected 
disability, or which cannot be separated from it, is moderate 
in degree.  Thus, a 20 percent evaluation, but no more, can 
be assigned for the service connected low back disability 
under the provisions of Diagnostic Codes 5010-5292 with an 
additional 10 percent for the vertebral deformity or a rating 
of 30 percent for the low back disability.  The evidence 
shows that the veteran has significant disability of his 
entire spine, however, as set out above, his multiple 
disabilities of the spine are not service connected, and have 
not been aggravated by the service connected disability.  The 
evidence simply does not show severe limitation of motion of 
the lumbar spine due to the service connected disability so 
as to warrant a 40 percent evaluation for the lumbar spine 
disability under the provisions of Diagnostic Code 5292.  In 
arriving at its decision in this regard, the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107.

The Board notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  In this case, as noted 
previously, the recent VA examinations have disclosed some 
low back pain which the Board considers a moderate functional 
impairment.  However, the VA examinations did not indicate 
that there was any functional loss due to weakness, 
fatigability or incoordination.  Accordingly, for the reasons 
already discussed, the Board does not find an evaluation in 
excess of 30 percent to be warranted for the veteran's 
service-connected low back disability.


ORDER

Entitlement to service connection for multiple disabilities 
of the spine, including degenerative disc disease is not 
established.  The appeal is denied to this extent.

Entitlement to an increased evaluation from 20 percent to 
30 percent, but no higher,  for residuals of a fracture of 
the L2 vertebra with traumatic arthritis is established.  The 
appeal is granted to this extent. 



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

